MacLean, J. (dissenting).
The statute (Railroad Law, § 104), read literally, does not indicate, rather the contrary, that a person shall have transfers one after another to ride on successive cars running in one direction. The plaintiff’s contention followed further to its conclusion would allow men, eke women, to' get off and proceed on less or more occupied cars with or without occasion them thereto moving. The public convenience mentioned in the statute is neither that of a passenger who has blundered nor of one who has spied out an informer’s chance for a penalty. Statutory interpretation or divination to express the intent of the legislators is always an opinionative essay. While avoiding forwardness of that sort it still may be said, it looks not unlikely that public convenience will be conserved the better by letting passengers take the cars designed and designated for them according not merely to custom but to what has been found the better way for well nigh, if not fully, the half a century in which cars have been run on short runs to accommodate traffic in the more frequented portions of routes to the relief of passengers 'and lessening of crowding upon the long runs. However those presently exploiting them have come by the franchises for.carrying passengers, they were granted, it must be assumed, for public benefit. The very name “ rapid transit,” far older than the 'act of 1875 first so named, more than suggests the desire amounting to popular craving for swift transportation impeded as little and as seldom as it may. It is essential, as said in our court of last resort, to the convenient and useful working of the property that there be no unnecessary stoppage of regular transit at a rate of speed continuously kept up and it is incumbent upon the passenger that he cause no unnecessary hindrance thereto.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment affirmed, with costs.